UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 ¨ Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 001-34710 Savoy Energy Corporation (Exact name of small business issuer as specified in its charter) Nevada 26-0429687 (Stateorotherjurisdictionof incorporationor organization) (IRSEmployerIdentification No.) 2100 West Loop South, Ste. 900 Houston, Texas 77027 (Address of principal executive offices) (713) 243-8788 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysxYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨Large accelerated filer Accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 109,383,796 common shares as of November 8, 2011, which number does not include 100,000,000 shares which the Company has agreed to issue to its Chief Executive Officer, Arthur Bertagnolli (as described in greater detail under “Item 2. Unregistered Sales of Equity Securities and Use of Proceeds” below) as the Company does not currently have sufficient authorized, but unissued shares to affect such issuance. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements F-1 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 11 Item 4: (Removed and Reserved) 11 Item 5: Other Information 11 Item 6: Exhibits 12 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 F-2 Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30 2011 and 2010; F-3 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2011 and 2010 F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 F-1 SAVOY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets OIL AND GAS PROPERTIES, FULL COST METHOD Properties subject to amortization Accumulated depletion, depreciation, amortization and impairment ) ) Oil and gas properties, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advances from unrelated parties Related party payable - Accrued interest payable Notes payable (net of debt discount of $14,950 and $0, respectively) Deferred revenue - Derivative liability - Total current liabilities LONG-TERM LIABILITIES Asset retirement obligations - TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common stock, $.001 par value; 300,000,000 shares authorized, 102,015,385 and 63,646,000 shares issued and outstanding, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See notes to consolidated financial statements F-2 SAVOY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUE Oil and gas revenues $ Total revenues COSTS AND EXPENSES Lease operating expenses General and administrative expenses Depletion, depreciation, amortization and impairment expense - 65 Accretion expense - Gain on sale of working interest - ) ) ) Total costs and expenses Net operating (loss) OTHER INCOME (EXPENSES) Interest expense ) Loss on settlement of debt ) - ) ) Gain on fair value of derivative liability - - Total other (expenses) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstandingbasic and diluted See notes to consolidated financial statements F-3 SAVOY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion, depreciation, amortization and impairment expense 65 Accretion expense Stock-based compensation Loss on settlement of debt Gain on sale of working interest ) ) Amortization of debt discount - Gain on fair value of derivative liability ) - Changes in assets and liabilities: Accounts receivable - Accounts payable and accrued liabilities Advances from unrelated parties ) - Related party payable - Deferred revenue - Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of oil and gas properties Capital expenditures for development of oil and gas properties ) ) Purchase of oil and gas properties - ) Net cash provided by investment activities Cash flows from financing activities: Proceeds from issuance of debt Return of capital ) ) Repayment of long-term debt ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, at beginning of year Cash and cash equivalents, at end of year $ $ Supplemental cash flow information: Non cash investing and financing activities: Beneficial conversion feature $ $
